Citation Nr: 0500522	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  98-12 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for pes planus with post-
operative hallux valgus and excision of hematoma and 
degenerative changes, bilateral, currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which assigned separate 10 percent 
evaluations for each of the veteran's feet.  In July 2002, 
the RO assigned a 50 percent evaluation for the veteran's 
bilateral pes planus, effective July 11, 1996, the date the 
veteran's claim for an increased rating was received.  

The veteran was afforded a personal hearing at the Phoenix, 
Arizona, RO in March 1999.

In December 2003, the Board issued a decision in which, inter 
alia, the veteran's claim for an increased rating for his 
bilateral pes planus was denied.  The veteran appealed the 
denial of this issue and, pursuant to a Joint Motion for 
Partial Remand, the United States Court of Appeals for 
Veterans Claims (Court) vacated that part of the Board's 
December 2003 decision pertaining to the veteran's claim for 
an increased rating for his service-connected bilateral pes 
planus.     


FINDINGS OF FACT

1.  The veteran is currently in receipt of the highest 
schedular disability rating provided for rating bilateral pes 
planus with post-operative hallux valgus and excision of 
hematoma and degenerative changes.  

2.  The veteran's foot disability is not so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

A disability rating in excess of 50 percent is not warranted 
for the veteran's bilateral pes planus with post-operative 
hallux valgus and excision of hematoma and degenerative 
changes.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321, 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the veteran 
was informed of the rating criteria for DC 5276 in the August 
1998 statement of the case (SOC).  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the supplemental statement of the case (SSOC), issued 
in July 2002, stated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Here, the veteran submitted a response form, received 
November 2004, in which she indicated that she had nothing 
else to submit.  Given the foregoing, the Board finds that VA 
has complied with its duty to notify the appellant of the 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the July 2002 SSOC 
included the language of 38 C.F.R. § 3.159(b)(1).  The August 
1998 SOC, combined with the July 2002 supplemental statement 
of the case, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a clam for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the Section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
This has been given to the appellant in this case.

Finally, as is reiterated infra, the Board reaffirms its 
position that the veteran is receiving the maximum benefit 
allowable under the law for her condition.      

Accordingly, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  However, if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).
   
All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The veteran's bilateral pes planus is evaluated in VA's 
Schedule for Rating Disabilities under the provisions 
pertaining to musculoskeletal system.  Under Diagnostic Code 
5276, bilateral pes planus, acquired flatfoot, a 50 percent 
rating is warranted if the medical evidence shows pronounced 
pes planus with marked 


pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, with the condition not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. 
§ 4.71a.  This is the maximum percentage allowable under DC 
5276.

The VA Rating Schedule provides other Diagnostic Codes for 
rating foot disability, to include diagnostic codes for 
bilateral weak foot (DC 5277); anterior metatarsalgia 
(Morton's disease) (DC 5279); hallux valgus (DC 5280); hallux 
rigidus (DC 5281); hammer toe (DC 5282); and malunion or 
nonunion of the tarsal or metatarsal bones (DC 5283).  
However, in this instance, these are either inapplicable or 
less applicable in this case.  In addition, none would 
provide a higher evaluation than the code under which she is 
now rated.  Furthermore, under 38 C.F.R. § 4.14, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Thus, to assign ratings under any of these 
diagnostic codes in addition to the veteran's 50 percent 
rating under DC 5276 would constitute pyramiding.   

However, the Board must also consider whether Diagnostic Code 
5284 is applicable, which is for "foot injuries, other".  
Disability under Diagnostic Code 5284 is rated 10 percent 
when moderate, 20 percent when moderately severe, and 30 
percent when severe.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The veteran's claims folder is replete with medical evidence 
reflecting complaints and treatment for her feet.  The record 
also contains recent VA examination reports 


discussing the current nature and severity of her service-
connected bilateral foot disability.  

The veteran submitted to a VA feet examination on August 2, 
1996.  The examiner noted the veteran's surgery and hematoma 
evacuation on her left foot the previous day.  The veteran 
was able to wiggle her toes somewhat.  It was noted that she 
had black and blue dorsum of toes two and three, more on the 
second toe.  With regard to the right foot, there was no 
tenderness to palpation.  Sensory examination of pinwheel was 
essentially normal.  She had minimal flexion or extension of 
all the toes, but there was no evidence of organic reason for 
this.  However, with respect to the large toe, past 
bunionectomy was noted.  The diagnostic impression was 
history of bilateral pes planus with recent surgery and 
additional surgery for postoperative complication of the left 
foot.      

The veteran submitted to a VA joints examination on October 
2, 2001.  The report notes that as the veteran stood, she had 
the planovalgus foot deformity and that when she sat she had 
a slight arch.  Upon range of motion testing, there was an 
equinus contracture of about 5 degrees, plantar flexion of 40 
degrees, and inversion-eversion of about 30 degrees each, 
which was without great pain.  She was not able to extend or 
flex her toes; they remained in the neutral position.  It was 
noted that she had been walking with a cane for balance and 
that she walked worse without her special shoes.  The 
examiner stated that the veteran had normal EMG nerve 
conduction studies of her feet.    

She submitted to a VA podiatric examination on October 29, 
2001.  The examiner noted that the veteran had limited motion 
in her feet as well as chronic pain in the balls of her feet.  
She was reported to walk very slowly with a limp and tired 
easily.  It was noted that she could not walk on uneven 
terrain and that she must use a cane for stability.  It was 
also noted that she wore ankle high custom boots.  

Upon musculoskeletal examination, it was noted that there was 
splinting and guarding with motion at every joint.  The 
examiner stated that it was the clinical 


picture of limbs with excessive ligamentous laxity with 
overlying guarding.  Gastrocnemius equinus at both ankles 
with 0 degrees of dorsiflexion with the knees extended and 10 
degrees of dorsiflexion with the knees flexed.  Plantar 
flexion was full in the ankles.  Subtalar joint range of 
motion was limited, especially in the direction of pronation, 
at approximately 30 degrees.  There was pain with movement of 
the subtalar joint and the mid-tarsal joint.  There was 
nearly a full range of motion of both axes of the mid-tarsal 
joint.  The metatarsophalangeal joint motion of the great 
toes was exquisitely tender and limited to 10 degrees on the 
left and 20 degrees on the right.  The examiner noted, 
though, that the veteran would not allow a full assessment of 
the joints.  There were no hammertoes.  There was mild hallux 
abductus and marked pesplanovalgus bilateral.  She could not 
toe or heel walk and could not stand up on the toes with both 
feet.  She was diagnosed with degenerative joint disease in 
the first metatarsophalangeal joints bilaterally.      

The most recent treatment record, dated in September 2002, 
noted that the veteran complained that her left foot was 
worse than the right foot and felt that the left foot was 
laterally unstable.  She also complained or dorsal pain that 
was worse in the morning and after inactivity.  The examiner 
noted that there was tenderness and guarding to touch.  There 
was limited range of motion of the ankle joints bilaterally, 
but no pain on palpation of the plantar fascia or sinus 
tarsi.  Tinel's sign was negative along the distribution of 
the tibial, proneal and sural nerves.  There was a visible 
supinated position of the left shoe at stance and in gait.  
The assessment was severe rheumatoid arthritis, pes planus, 
and generalized foot pain.   

As noted above, the service-connected foot disabilities have 
been rated as 50 percent disabling under the provisions of 
Diagnostic Code 5276, which allow for 
a single rating of up to 50 percent for bilateral acquired 
flat feet manifested by pronounced flatfeet with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendons on manipulation, not improved by orthopedic 
shoes or appliances.  A 50 percent rating, as described 
above, is the highest available for bilateral pes planus.  

In an October 2004 Joint Motion for Partial Remand, it was 
argued that the Board did not adequately discuss why DC 5284 
did not apply to the veteran's increased rating claim.  It 
was stated that if the evidence demonstrated that DC 5284 was 
applicable and that the veteran's bilateral foot condition 
was determined to be severe, she would be entitled to a 30 
percent rating for each foot.  Under the combined ratings 
table, see 38 C.F.R. § 4.25, and the bilateral factor, 
ratings of 30 percent for a right foot disability and 30 
percent for a left foot disability would combine to 
ultimately result in a 60 percent disability rating.  See 38 
C.F.R. §§ 4.25 (& Table I), 4.26.  

The Board, however, declines to find that DC 5284 is 
applicable in the instant matter.  Attention is drawn to the 
original rating decision, dated November 19, 1969.  Service 
connection was granted for pes planus, bilateral, with hallux 
valgus, bilateral.  The Board acknowledges that more recent 
medical evidence includes the impression of arthritis, 
though, in accordance with 38 C.F.R. § 4.13, the repercussion 
upon a current rating of service connection when a change is 
made of a previously assigned diagnosis or etiology must be 
kept in mind.  The aim should be the reconciliation and 
continuance of the diagnosis or etiology upon which service 
connection for the disability had been granted.  The veteran 
continues to be diagnosed with bilateral pes planus and the 
Board finds that DC 5276 most appropriately addresses the 
veteran's service-connected disability.  

DC 5284 specifically uses the term "Foot injuries, other".  
Clearly by using the word "other", it was intended that DC 
5284 apply only when the diagnostic codes for specific foot 
disorders did not apply.  In this case, as the veteran's 
specific foot disability is contemplated by specific 
criteria, and thus, in the Board's judgment it would be 
improper rating practice to rate the disability under DC 5284 
a diagnostic code which would be applicable only when the 
service connected disability was of such a nature as to be 
beyond the scope of that contemplated by the criteria for pes 
planus.  To hold otherwise would essentially render DC 5276 
meaningless.  This would be contrary to proper 
statutory/regulatory construction.  As such, the Board finds 
that the veteran's claim must be denied.  

The Board notes that in exceptional cases, where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  The RO conducted such an analysis of the 
veteran's claim in its October 2002 SSOC and concluded that 
the matter was not one that rendered impractical the 
application of the regular schedular rating standards  

The Board, too, believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  The record 
does not reflect a disability that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for her service-
connected disability.  The Board notes that the disability 
alone has not required hospitalization other than 
contemplated in schedular standards cited above.

In addition, no medical evidence has been presented to 
support a conclusion that the veteran's service-connected pes 
planus disability alone significantly interferes with her 
employment other than as contemplated in her current rating 
which addresses a substantial degree of industrial 
impairment.  There is no reason to believe that the rating 
schedule does not adequately compensate the veteran for the 
impairment.

In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 
(1996).

The preponderance of the evidence is therefore against the 
veteran's claim for entitlement to a disability rating in 
excess of 50 percent for bilateral pes planus with post-
operative hallux valgus and excision of hematoma and 
degenerative changes and the claim must be denied.
          

ORDER

A disability rating in excess of 50 percent for bilateral pes 
planus with post-operative hallux valgus and excision of 
hematoma and degenerative changes is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


